DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 9-16 are pending. Claims 1-8 have been canceled as per Applicants' request. Claims 9-16 have been added as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on February 02, 2022

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,269,766. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Current Application
US 11,269,766
Claim 9. A memory system comprising: a nonvolatile semiconductor memory including a plurality of blocks, the blocks including one or more first blocks, a plurality of second blocks that differ from the first blocks, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile semiconductor memory; and a controller being configured to:

receive a write request from a host device, the write request designating a size of first data;

perform a first operation of writing the first data to the first blocks in response to the write request; and

perform a second operation of copying second data stored in the second blocks to the third block that stores no valid data and treating the second blocks as free blocks, wherein the second data has been written in the second blocks before receiving the write request, and the controller is configured to perform at least a part of the second operation during a period of time starting from the receiving of the write request and ending at a completion of the first operation of writing the first data.
1. A controller for controlling a nonvolatile semiconductor memory comprising a plurality of blocks, the blocks including one or more first blocks, a plurality of second blocks that differ from the first blocks, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile semiconductor memory, the controller being configured to:

receive a write request from a host device, the write request designating a size of first data;

perform a first operation of writing the first data to the first blocks in response to the write request; and

perform a second operation of copying second data stored in the second blocks to the third block that stores no valid data and treating the second blocks as free blocks, wherein
the second data has been written in the second blocks before receiving the write request, and
the controller is configured to perform at least a part of the second operation during a period of time starting from the receiving of the write request and ending at a completion of the first operation of writing the first data.
Claim 10. The memory system of claim 9, wherein the completion of the first operation of writing the first data is delayed due to the at least part of the second operation.
2. The controller of claim 1, wherein the completion of the first operation of writing the first data is delayed due to the at least part of the second operation.
Claim 11. The memory system of claim 9, wherein the controller is configured to start the second operation before the receiving the write request.
3. The controller of claim 1, wherein the controller is configured to start the second operation before the receiving the write request.
Claim 12. The memory system of claim 9, wherein the controller is configured to use first information indicative of a position of writing the first data in the first blocks and second information indicative of a position of writing the second data in the third block.
4. The controller of claim 1, wherein the controller is configured to use first information indicative of a position of writing the first data in the first blocks and second information indicative of a position of writing the second data in the third block.
Claim 13. The memory system of claim 9, wherein, in response to the write request from the host device, the controller is configured to perform the first operation of writing the first data to the first blocks and the second operation to the second blocks for a future write request in parallel.
5. The controller of claim 1, wherein, in response to the write request from the host device, the controller is configured to perform the first operation of writing the first data to the first blocks and the second operation to the second blocks for a future write request in parallel.
Claim 14. The memory system of claim 9, wherein, in response to another write request including another data from the host device, the controller is configured to perform the first operation of writing the another data to the second blocks.
6. The controller of claim 1, wherein, in response to another write request including another data from the host device, the controller is configured to perform the first operation of writing the another data to the second blocks.
Claim 15. The memory system of claim 9, wherein the controller is configured to manage address conversion information and receive a write request from a host device,

the address conversion information includes a physical address of the nonvolatile semiconductor memory and a logical address in association with each other, and

the write request designates a first logical address of the first data.
7. The controller of claim 1, wherein the controller is configured to manage address conversion information and receive a write request from a host device,

the address conversion information includes a physical address of the nonvolatile semiconductor memory and a logical address in association with each other, and

the write request designates a first logical address of the first data.
Claim 16. The memory system of claim 15, wherein

the first operation of writing the first data to the first blocks includes writing the first data to a first physical address in the first blocks, and

in the second operation, the controller is configured to change the physical address corresponding to a second logical address in the address conversion information from a second physical address to a third physical address, the second logical address being a logical address of a part of the second data, the second physical address being a physical address of the part of the second data in the second blocks, the third physical address being a physical address of the part of the second data in the third block.
8. The controller of claim 7, wherein


the first operation of writing the first data to the first blocks includes writing the first data to a first physical address in the first blocks, and

in the second operation, the controller is configured to change the physical address corresponding to a second logical address in the address conversion information from a second physical address to a third physical address, the second logical address being a logical address of a part of the second data, the second physical address being a physical address of the part of the second data in the second blocks, the third physical address being a physical address of the part of the second data in the third block.



Allowable Subject Matter
Claims 9-16 would be allowed upon filing a terminal disclaimer against US 11,269,766.
The following is a statement of reasons for the indication of allowable subject matter:
The claims require a specific implementation of non-volatile semiconductor memory by separating the plurality of block into different groups. The separation of the blocks into the groups that have specific functions impacts upon the performance of the memory and how the memory operates. The three groups as described by the claims are: a) one or more first blocks that are used to store data of a write request, b) a plurality of second blocks that include valid and invalid data and selected to be garbage collected, and c) a third block that receives the valid data from the plurality of second blocks that needed to be compacted.
The limitation "a plurality of second blocks which differ from the first blocks” prevent the reuse of the second blocks after they are garbage collected to be used as the blocks to store data from the write request. The third block which stores valid read from the plurality of second blocks would be filled up with data and thus also not be used for storing data from the write requests. The prior art of record Bennet et al. (US 2006/0161724) discloses performing necessary garbage collection due to the lack of free blocks to store data from write request. By performing garbage collection blocks can be freed up to be used to store data from the write request. Garbage collection is a resource intensive housekeeping operation that impacts the performance of the memory and is usually done passively in background during periods of low activity or actively when blocks are required to complete write request.
The claims require the data from the write request to be stored in one or more first blocks which differ from the plurality of second blocks which are freed up by garbage collection. The claims further requires the controller “to perform at least a part of the compaction operation during a period of time starting from the receiving of the write request and ending at a completion of the write operation of the first data”. This shows that at least part of the garbage collection happens during the time it takes for the write request to be completed. Differing from the prior art which only performs garbage collection during a write request to free up blocks for the completion of the write request, the current claims have enough blocks (one or more first blocks) to complete the write request yet still performs garbage collection on the plurality of second blocks during the time of the write request thus impacting the performance of the memory and requiring a longer time for the write request to be completed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136            

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136